Citation Nr: 1400822	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1970 to March 1972, including service in the Republic of Vietnam.  He also had periods of service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, in pertinent part, the RO denied the Veteran's claim for service connection for hypertension on a direct basis.  The RO also adjudicated the claim on a secondary basis in a February 2007 statement of the case, finding in part that because the Veteran was not service connected for posttraumatic stress disorder (PTSD), he could not receive service connection for hypertension on a secondary basis to PTSD.  The Veteran perfected an appeal, and the Board remanded the case for further evidentiary development and adjudication, most recently in May 2010.  In pertinent part, in that remand the Board instructed the agency of original jurisdiction (AOJ) to complete evidentiary development regarding the Veteran's claim for service connection for PTSD, and then re-adjudicate the claim for hypertension, including on a secondary basis.  The AOJ awarded service connection for PTSD in a February 2012 rating decision and provided the Veteran a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's service connection claim on a secondary basis.  

The Board denied the claim in August 2012, which decision was thereafter appealed to the United States Court of Appeals for Veterans Claims.  The Court remanded the hypertension issue for action consistent with a February 2013 joint motion for remand.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2008.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for hypertension as secondary to his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

The Board acknowledges that the Veteran contends that he has hypertension that has been aggravated, by his service-connected PTSD.  In particular, the Veteran has contended that he believes his PTSD-related nightmares cause his hypertension to worsen.  Thus, the Veteran contends, service connection for hypertension is warranted on a secondary basis.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran has stated that he believes his hypertension has been aggravated by nightmares caused by his service-connected PTSD.  The Board notes that the Veteran underwent VA examination concerning his hypertension claim in May 2009 and again in November 2010.  Report of the May 2009 VA medical examination reflects that the examiner assigned diagnoses of heart palpitations and hypertension, and noted that the disorders "may be secondary to anxiety," although he noted that he was unable to opine that the Veteran's PTSD, and not "an underlying electrophysiologic heart defect," was the origin of the Veteran's hypertension.  The examiner noted that he was unable to establish an etiological link to PTSD as opposed to multiple other risk factors the Veteran displayed for hypertension, which included hyperlipidemia, obesity, and dietary habits.  Report of the November 2010 VA examination reflects the Veteran's complaints that he experienced feelings of an irregular heartbeat and chest pain, particularly occurring in concert with nightmares.  The examiner noted that the Veteran was taking medication to treat hypertension and had a history of hypertension.  The examiner did not provide an etiological opinion.  Subsequently, a second VA examiner provided an addendum opinion in July 2011 in which it was concluded that the Veteran did not in fact have coronary artery disease.  However, neither the November 2010 nor the July 2011 examiner offered an opinion concerning the Veteran's hypertension, and no VA examiner to date has offered an opinion as to whether the Veteran's hypertension has been aggravated by his service-connected PTSD.

In this case, as described above, no VA examiner has provided a well-reasoned opinion as to whether the Veteran's hypertension has been chronically worsened, or aggravated, by his service-connected PTSD.  Thus, VA examinations obtained to date are inadequate, and additional VA medical examination and opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

In view of the foregoing, the case is REMANDED for the following action:
 
1.  The Veteran must be scheduled for examination with a qualified medical professional.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a discussion as to whether the Veteran's diagnosed hypertension has been chronically worsened by his service-connected PTSD.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the examiner.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

